Exhibit 10.1

EMPLOYERS HOLDINGS, INC.
EQUITY AND INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

                    THIS DIRECTOR RESTRICTED STOCK UNIT AGREEMENT (the
“Agreement”), is made effective as of the 28th day of May, 2009 (the “Date of
Grant”), between Employers Holdings, Inc. (the “Company”) and the individual
named as the grantee on the signature page hereto (the “Grantee”). Capitalized
terms not defined herein will have the meanings ascribed to such terms in the
Company Equity and Incentive Plan, as amended from time to time (the “Plan”). To
the extent that there is a conflict between the terms of the Plan and this
Agreement, the terms of the Plan will govern.

                    Grant of Restricted Stock Units. The Company hereby grants
to the Grantee, subject to adjustment as set forth in the Plan,
__________________ Restricted Stock Units (together with any additional
Restricted Stock Units credited pursuant to the applicable provisions of Section
4, the “RSUs”). The RSUs shall be subject to the terms and conditions set forth
herein and, to the extent applicable, the Plan.

                    Vesting of Restricted Stock Units.

                              Subject to Sections 2(b) and (c) below, the RSUs
shall become fully vested on the first anniversary of the Date of Grant.

                              Change in Control. If the Grantee’s status as a
member of the Board terminates as of or following a Change in Control, then the
RSUs shall become fully vested as of such date of termination.

                              Termination of Status as a Director by Reason of
Death. If the Grantee’s status as a member of the Board terminates by reason of
death, then the RSUs shall become fully vested as of such date of termination.

                              Termination of Status as a Director other than by
Reason of Death. Subject to Section 2(b) above, if the Grantee’s status as a
member of the Board terminates for any reason other than by reason of death,
then the RSUs shall continue to vest in accordance with the original vesting
schedule set forth in Section 2(a) above.

                    Deferral Election. The Grantee may elect to defer settlement
of the vested RSUs until the later of (a) the first anniversary of the Date of
Grant and (b) six months following the Grantee’s termination of service as a
member of the Board, subject however to earlier settlement (i) upon or within 30
days following the Grantee’s death or (ii) upon, or within 30 days following, a
Change in Control that constitutes a “change in control event” within the
meaning of section 409A of the Code. To do so, the Grantee must make a valid and
timely election pursuant to the terms of the deferral election form provided to
the Grantee for this purpose.

                    Dividend Equivalent Rights. In the event that a Grantee has
made a deferral election as to the settlement of vested RSUs pursuant to Section
3 above, the Grantee shall be entitled to be credited with dividend equivalents
with respect to the vested RSUs beginning on the first anniversary of the Date
of Grant, and calculated as follows: on each date thereafter that a cash
dividend is paid by the Company while the vested RSUs are outstanding, the
Grantee shall be credited with an additional number of RSUs equal to the number
of whole shares of Stock (valued at the Fair Market Value on such date) that
could be purchased on such date with the aggregate dollar amount of the cash
dividend that would have been paid on the vested RSUs had the vested RSUs been
issued as shares of Stock. The additional RSUs credited under this Section 4
shall be subject to the same terms and conditions applicable to the RSUs
originally awarded hereunder, including, without limitation, for purposes of
crediting of additional dividend equivalents. No dividend equivalent rights will
be credited to the RSUs unless and until distribution of such RSUs is deferred
following the first anniversary of the Date of Grant pursuant to Section 3
above.

1

--------------------------------------------------------------------------------



                    Settlement of RSUs. Unless the Grantee has made a valid
deferral election pursuant to Section 3 above or unless otherwise provided in
the Plan, including, without limitation, by reason of a Change in Control, the
RSUs shall be settled in whole shares of Stock (i.e., the Grantee shall receive
one share of Stock for each RSU) (a) within 30 days following the first
anniversary of the Date of Grant or (b) if earlier, upon, or within 30 days
following, the earlier to occur of (i) a Change in Control that constitutes a
“change in control event” within the meaning of section 409A of the Code and
(ii) the Grantee’s death.

                    No Right to Continued Service as a Director. Neither the
Plan nor this Agreement shall be construed as giving the Grantee the right to be
retained as a member of the Board.

                    Legend on Certificates. The certificates representing the
whole shares of Stock issued in settlement of the RSUs that are delivered to the
Grantee pursuant to Section 5 above shall be subject to such stop transfer
orders and other restrictions as the Committee may determine is required by the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares of Stock are listed, any
applicable federal or state laws and the Company’s Certificate of Incorporation
and Bylaws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

                    Transferability. An RSU may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Subsidiary of the Company; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

                    Taxes. The Company shall be entitled to require, as a
condition of delivery of the shares of Stock or if applicable, cash, in
settlement of the RSUs, that the Grantee agree to remit when due an amount in
cash sufficient to satisfy all then current and/or estimated future federal,
state and local withholding, and other taxes relating thereto.

                    Securities Laws. Upon the acquisition of any shares of Stock
pursuant to the settlement of the RSUs, the Grantee will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

                    Notices. Any notice under this Agreement shall be addressed
to the Company in care of the Chief Legal Officer, addressed to the principal
executive office of the Company and to the Grantee at the address last appearing
in the records of the Company for the Grantee or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.

                    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
the conflicts of laws provisions thereof.

                    Restricted Stock Units Subject to Plan. By entering into
this Agreement the Grantee agrees and acknowledges that the Grantee has received
and read a copy of the Plan. The RSUs and the Shares issued upon settlement
thereof are subject to the Plan, which is hereby incorporated by reference. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
shall govern and prevail.

                    No Stockholder Rights. The Grantee shall have no rights of a
stockholder of the Company with respect to the RSUs, including, but not limited
to, the rights to vote and receive ordinary dividends other than the dividend
equivalents described in paragraph 1 above, until the date of issuance of a
stock certificate for such shares of Stock.

                    Section 409A Compliance. It is intended that this Agreement
and any related deferral elections shall comply with the provisions of section
409A of the Code so as not to subject the Grantee to the payment of additional
taxes or interest under section 409A of the Code. In furtherance of this intent,
this Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions, and to the extent that any regulations or
other guidance issued under section 409A of the Code would result in the Grantee
being subject to payment of additional income taxes or interest under section
409A of the Code, the Grantee and the Company agree to amend this Agreement the
extent feasible to avoid the application of such taxes or interest under section
409A of the Code.

2

--------------------------------------------------------------------------------



                    Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

                    IN WITNESS WHEREOF, this Agreement has been executed and
delivered by the parties hereto.

 

 

 

 

 

EMPLOYERS HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Douglas D. Dirks

 

 

President and Chief Executive Officer

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

--------------------------------------------------------------------------------

 

3

--------------------------------------------------------------------------------